Citation Nr: 1205717	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-13 748A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran had periods of active service totaling approximately 20 years ending with his retirement in April 1990.  The Veteran died in November 2006 and his widow is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for respiratory cancers 38 C.F.R. § 3.309(e).  The law also provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

The record reflects that the Veteran died in November 2006 from respiratory failure due to carcinoma of the lung.  The appellant contends that the Veteran's active service, documented by official service department records to have included duty in Thailand from December 1971 to December 1972 in the United States Air Force with the 432d Field Maintenance Squadron, included being sent from Thailand to Vietnam to repair an aircraft.  As such, she contends that the regulatory presumptions with respect to lung cancer and exposure to Agent Orange set forth above apply to her case and warrant a grant of service connection for the cause of the Veteran's death.  As support for her contentions, she has submitted a letter in July 2011 from the Veteran dated in May 1972 in which he refers to TDY in Vietnam during the last week of April 1972 that involved changing an oil tank on an engine.  He stated in this letter that the duty in Vietnam lasted six days.  

Given the evidence and contentions as set forth above, the Board concludes that efforts should be undertaken by the RO to obtained the unit daily reports from April 1972 for the 432d Field Maintenance Squadron of the United States Air Force to corroborate the accounts of TDY in Vietnam by the Veteran in that month.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the case is REMANDED for the following action:

1.  The RO is to contact the National Personnel Records Center (NPRC), or any other appropriate service department office, to obtain the Veteran's unit operational reports and unit daily reports (and any other records which would document TDY assignment) from the Air Force 432d Field Maintenance Squadron for a period to include April 1972.  If the records are determined to be unavailable, the RO should make a finding to that effect and inform the appellant pursuant to 38 C.F.R. § 3.159(e). 

2.  After completion of the above, the RO should review the expanded claims file (to include copies of 1972 letters submitted by the appellant and any service records obtained as a result of the action outlined in the preceding paragraph) and determine whether entitlement to service connection for the cause of the Veteran's death may be granted.  If the claim is denied, the RO should furnish the appellant and her representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


